                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON DIVISION

 UNITED STATES OF AMERICA

                v.                                           CASE NO. 1:19cr00016

 INDIVIOR INC. (a/k/a Reckitt Benckiser
      Pharmaceuticals Inc.) and
 INDIVIOR PLC


                     DEFENDANTS’ MOTION TO SUPPRESS ILLEGALLY
                      SEIZED EVIDENCE AND ALL FRUITS THEREOF

        For the reasons set forth in the accompanying memorandum of law, Defendants Indivior

 Inc. and Indivior PLC (“Indivior”) respectfully move to suppress evidence, and all fruits thereof,

 seized by the government in violation of the Fourth Amendment from Indivior’s headquarters.



  Dated: December 26, 2019                          Respectfully submitted,

                                                    INDIVIOR INC. (a/k/a Reckitt Benckiser
                                                    Pharmaceuticals Inc.) and INDIVIOR PLC

                                                    /s/ James P. Loonam
                                                    By Counsel

                                                   Thomas J. Bondurant, Jr. (VSB No. 18894)
                                                   Gentry Locke
                                                   10 Franklin Road SE
                                                   Roanoke, Virginia. 24022
                                                   (540) 983-9389
                                                   bondurant@gentrylocke.com

                                                   Jennifer S. DeGraw (VSB No. 89962)
                                                   Gentry Locke
                                                   10 Franklin Road SE
                                                   Roanoke, Virginia. 24022
                                                   (540) 983-9445
                                                   degraw@gentrylocke.com



                                     -1–
Case 1:19-cr-00016-JPJ-PMS Document 261 Filed 12/26/19 Page 1 of 3 Pageid#: 2091
                                        Georgina Druce (admitted pro hac vice)
                                        Jones Day
                                        250 Vesey Street
                                        New York, New York 10281
                                        (212) 326-3421
                                        gdruce@jonesday.com

                                        James M. Gross (admitted pro hac vice)
                                        Jones Day
                                        250 Vesey Street
                                        New York, New York 10281
                                        (212) 326-3733
                                        jgross@jonesday.com

                                        James P. Loonam (admitted pro hac vice)
                                        Jones Day
                                        250 Vesey Street
                                        New York, New York 10281
                                        (212) 326-3808
                                        jloonam@jonesday.com

                                        Kathryn K. Mizelle (admitted pro hac vice)
                                        Jones Day
                                        51 Louisiana Avenue NW
                                        Washington, D.C. 20001
                                        (202) 879-3611
                                        kmizelle@jonesday.com

                                        Peter J. Romatowski (admitted pro hac vice)
                                        Jones Day
                                        51 Louisiana Avenue NW
                                        Washington, D.C. 20001
                                        (202) 879-7625
                                        pjromatowski@jonesday.com

                                        James R. Wooley (admitted pro hac vice)
                                        Jones Day
                                        901 Lakeside Avenue
                                        Cleveland, Ohio 44114
                                        (216) 586-7345
                                        jrwooley@jonesday.com


                                        Counsel for Defendants




                                     -2–
Case 1:19-cr-00016-JPJ-PMS Document 261 Filed 12/26/19 Page 2 of 3 Pageid#: 2092
                                CERTIFICATE OF SERVICE

        I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for

 filing and uploading to the CM/ECF system, which will send notification of such filing to all

 counsel of record, on this 26 day of December, 2019.


                                                /s/ James P. Loonam.
                                                Counsel for Defendants




                                     -3–
Case 1:19-cr-00016-JPJ-PMS Document 261 Filed 12/26/19 Page 3 of 3 Pageid#: 2093
